NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recite limitations with the phrase “at least one of” with a conjunction “and/or”. Is the applicant’s intention to have all elements in the claim?
Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78. Accordingly, the phrase “at least one of” and the following conjunction “and” means that all of the elements following “at least one of” are required in the claims. However, if this is not applicant’s interpretation of the “at least one of” limitation, then the claims should be amended to change the word “and/or” to “or”. 
For the purpose of applying prior art, the examiner considers the limitations as “at least one of” following the word “or”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamonby et al. (US 2016/0059939 A1, cited by the applicants, “Lamonby”).
Regarding Claim 1, Lamonby teaches a mobile device (Fig.1-31) to inspect a production line (a riser or umbilical or pipe or tube, [0016]) intended to be partially submerged in a body of water ([0010]; [0091]-[0092]; [0104]), comprising: an inspection support (fig.1&10, a unit or inspection tool or scanning package) bearing at least one sensor ([0037]; [0128]; [0161]-[0165]) configured to be positioned facing the production line (fig.10; element “Riser”); a catching and traveling assembly (fig.1 & 4-6, crawlers and clamps) configured to catch onto and travel along the production line, the catching and traveling assembly being connected to the inspection support ([0019]; [0108]; fig.1&10), the catching and traveling assembly including at least one 
Lamonby does not explicitly teach that the at least one clamp being configured to apply a nominal clamping pressure comprised between 2 bar and 90 bar on the production line. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lamonby as a general teaching to arrive at the instant invention because Lamonby discloses in [0101] that the crawler unit uses at least one on-board accumulator with various pressure ranges, to supply a constant push force to a number of the clamp cylinders. Further, [0140] discloses that the umbilical is contacted by conforming polyurethane concave rollers, two of which are driven, to reduce contact pressure. Thus, Lamonby’s clamp is configured to apply a nominal clamping pressure. 
Lamonby discloses the claimed invention except for the clamping pressure comprised between 2 bar and 90 bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 2, the device according to claim 1 is taught by Lamonby.
In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 3, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the claimed invention except for the at least one clamp is configured to apply a pressure on a surface greater than 0.2 m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 4, the device according to claim 1 is taught by Lamonby.
Lamonby discloses the claimed invention except for the at least one clamp defines a contact surface with the production line having a length, taken along the longitudinal axis, of between 300 mm and 500 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 5, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the at least one clamp includes at least two clamps [0019] configured to be selectively actuated to grip onto the production line, each clamp delimiting a central passage having a longitudinal axis to receive the production line [0022], the clamps being longitudinally movable relative to one another along the longitudinal axis, the catching and traveling assembly comprising an active longitudinal traveling mechanism configured to longitudinally move the clamps relative to one another ([0019]-[0022]). 

Regarding Claim 6, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the inspection support (fig.1&10, a unit or tool or scanning package) is mounted rotating about a longitudinal axis relative to the catching and traveling assembly ([0022]; [0161]-[0165]). 

Regarding Claim 7, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the at least one sensor is mounted radially mobile on the inspection support between a retracted idle position and a position deployed radially toward the production line [0163]-[0165]. 

Regarding Claim 9, the device according to claim 1 is taught by Lamonby.
Lamonby further teaches that the device comprising at least one float (fig.1; element “buoyance package”). 

Claim 10, Lamonby teaches a fluid exploitation installation in a body of water, including: a surface assembly extending at least partially above the surface of the body of water  (a ship board control station is disclosed in fig.30, also discussed in [0010]); a production line (a riser or umbilical or pipe or pipeline or tube, [0010]; [0016]) deployed in the body of water from the surface assembly, from an upper point located above the body of water [0010]; a device (Fig.1-31) according to claim 1, taught by Lamonby, caught onto the production line by the at least one clamp of the catching and traveling assembly  (fig.1 & 4-6, crawlers and clamps), the device being movable on the production line in a splash zone located between the surface of the body of water and the upper point, while being retained exclusively by the at least one clamp of the catching and traveling assembly ([0010]; [0019]-[0022]). 

Regarding Claim 11, the installation according to claim 10, is taught by Lamonby.
Lamonby further teaches that the production line is a flexible [0010] fluid transport pipe, a rigid fluid transport pipe, an umbilical or a cable ([0010]; [0016]). 

Regarding Claim 12, Lamonby teaches a method of inspection of a production line partially submerged in a body of water, comprising: catching a device according to claim 1, taught by Lamonby, onto the production line by  the catching and traveling assembly [0041]-[0042]; moving the device in the body of water up to at least one inspection position by moving the at least one clamp of the catching and traveling assembly [0043]-[0046], inspecting the production line using the at least one sensor [0163]-[0165]; raising the device on the production line in a splash zone located between the surface of the body of water and an upper 

Regarding Claim 13, the method according to claim 12 is taught by Lamonby.
Lamonby does not explicitly teach that during the raising step in the splash zone, the at least one clamp applies a nominal clamping pressure of between 2 bar and 90 bar on the production line. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lamonby as a general teaching to arrive at the instant invention because Lamonby discloses in [0101] that the crawler unit uses at least one on-board accumulator with various pressure ranges, to supply a constant push force to a number of the clamp cylinders. Further, [0140] discloses that the umbilical is contacted by conforming polyurethane concave rollers, two of which are driven, to reduce contact pressure. Thus, Lamonby’s clamp is configured to apply a nominal clamping pressure. 
Lamonby discloses the claimed invention except for the clamping pressure comprised between 2 bar and 90 bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a range of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).



Claim 14, the method according to claim 12 is taught by Lamonby.
Lamonby further teaches that the at least one clamp including at least two clamps able to be selectively actuated to grip onto the production line, each clamp delimiting a central passage of longitudinal axis to receive the production line [0105]-[0107], the clamps being longitudinally movable relative to one another along the longitudinal axis, the catching and traveling assembly comprising an active mechanism configured to move the clamps longitudinally relative to one another [0108]-[0109], wherein the raising step the device comprises: catching a first clamp onto the production line, a second clamp being mobile jointly with the inspection support [0108]-[0109]; releasing the second clamp relative to the production line [0108]-[0109]; moving the second clamp away from the first clamp to raise the second clamp and the inspection support jointly relative to the production line; catching the second clamp onto the production line; releasing the first clamp relative to the production line; moving the first clamp toward the second clamp, the second clamp and the inspection support remaining immobile relative to the production line [0105]-[0111]. 

Regarding Claim 15, the method according to claim 14, wherein the inspecting the production line comprises the radial travel of the sensor on the inspection support between a retracted idle position and a position deployed applied on the production line [0162]-[0169].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamonby as applied to claim 1 above, and further in view of Wester (US 2001/0027865 A1).
Regarding Claim 8, the device according to claim 1 is taught by Lamonby.

Lamonby does not explicitly teach that the at least one sensor is chosen from among an echography sensor, an electromagnetic test sensor, a Foucault current detection sensor and/or an x-ray tomography sensor.
However, Wester teaches a well data monitoring system where the wells located in a subsea environment, and the system comprises sensors chosen from among fiber optics, electromagnetism, strain gauges, x-rays, gamma rays, acoustics [0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Wester in the system of Lamonby since the sensors are well-known in the art to use in sub-sea operation. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Boenisch (US 2013/0127452 A1) teaches an inspection tool for the non-destructive testing of a test component made of an electrically conductive material is described.  The inspection tool employs movably mounted permanent magnets, which provides a means for generating a variable DC magnetic field within the test component, and eddy current probes so as to provide a means for performing a partial saturation eddy current test upon the test component.  The eddy current probe preferably comprises an integrated magnetic field sensor which increases the accuracy and flexibility of the modes of operation of the described apparatus and methods.  
Kennedy et al. (US 2007/0006658 A1) teaches an apparatus, systems, and methods for inspecting a structure are provided that use a pedestal robot mounted on a rail system, a probe extension coupler, and an inspection probe capable of performing pulse echo ultrasonic inspection.  A probe may also include sled appendages and an axial braking system to inspect over holes and off edges. A probe may also include an ultrasonic pulse echo transducer array for high rate inspection; the transducer array may be mounted in a bubbler shoe for individually coupling each of the transducers in the array. A rail system may also include an optical encoder for providing location information for the robot and axial braking system. A probe extension coupler presses the inspection probe against the structure for adjusting to changes in surface contours [Abstract]. 
Nugent (5,549,004) teaches a corrosion damage detection to the tubes of power plant boiler waterwalls by a portable hand-held ultrasonic scanner probe equipped with plurality of dual element transducers having concave cylindrically curved surfaces for simultaneously examining arcuate areas of walls of several tubes as the probe is moved along the waterwall.  Tube wall thickness and probe location data are processed by a computer for detection, display and recording of places where significant tube damage has occurred [Abstract].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861